



Exhibit 10.1




RESTRICTED STOCK UNIT
AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
__________, 20__ (the “Date of Grant”), is made by and between American Equity
Investment Life Holding Company, an Iowa corporation (the “Company”), and
_______________ (the “Grantee”).
WHEREAS, the Company has adopted the American Equity Investment Life Holding
Company 2016 Employee Incentive Plan (the “Plan”), pursuant to which the Company
may grant Restricted Stock Units (“RSUs”) that are subject to time-based vesting
conditions;
WHEREAS, the Company desires to grant to the Grantee the number of RSUs provided
for herein;
NOW, THEREFORE, in consideration for the promises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
Section 1.Grant of Restricted Stock Unit Award
(a)Grant of RSUs. The Company hereby grants to the Grantee __________ RSUs on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan (the “Award”).
(b)Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.
Section 2.Terms and Conditions of Award
The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:
(a)Limitations on Rights Associated with Units. The RSUs are bookkeeping entries
only. The Grantee shall not have any privileges of a shareholder of the Company
with respect to the RSUs awarded hereunder, including without limitation any
right to vote shares of Common Stock underlying the RSUs or to receive dividends
or other distributions in respect thereof (except for the dividend equivalent
rights provided in Section 2(g) hereof), until the date of the issuance to the
Grantee of a share of Common Stock in payment of the RSUs.
(b)Restrictions. The RSUs and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered,
except by will or the laws of descent and distribution. Any attempt to dispose
of any RSUs in contravention of the above restriction shall be null and void and
without effect. Upon any attempt by the Grantee to transfer any of the RSUs
before the vesting of the RSUs, such RSUs and all of the rights related thereto
shall be immediately forfeited by the Grantee without payment of any
consideration.
(c)Vesting/Forfeiture; Lapse of Restrictions. Subject to Sections 2(e) and 2(f)
below, the restrictions applicable to the RSUs, as described in Section 2(b)
hereof, shall lapse with respect to one-hundred percent (100%) of the RSUs on
the earlier of (i) the _____ anniversary of the Date of Grant, and (ii) the
later of (x) the date on which the Grantee attains age sixty-five (65) and (y)
the date on which the Grantee completes ten (10) years of service with the
Company or any of its Affiliates, subject, in each case, to the Grantee’s
continued employment with the Company or any of its Affiliates on such date (the
“Vesting Date”).
(d)Timing and Manner of Payment of RSUs. As soon as practicable after the
Vesting Date, such RSUs shall be paid by the Company delivering to the Grantee a
number of Shares equal to the number of RSUs. The Company shall issue the Shares
either (i) in certificate form or (ii) in book entry form, registered in the
name of the Grantee. Delivery of any certificates will be made to the Grantee’s
last address reflected on the books of the Company and its Affiliates unless the
Company is otherwise instructed in writing. The Grantee shall not be required to
pay any cash consideration for the RSUs or for any Shares received pursuant to
the Award. Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall have any further rights or interests
in any RSUs that are so paid. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to issue Shares in payment of the RSUs
unless such issuance and such payment shall comply with all relevant provisions
of law and the requirements of any stock exchange on which the Shares are
listed.




--------------------------------------------------------------------------------





(e)Termination of Employment. The following provisions shall apply in the event
of the termination of the Grantee’s employment or service with the Company or
any Affiliate:
(i)General. Except as expressly provided below in this Section 2(e) or Section
2(f), in the event of the termination of the Grantee’s employment or service
with the Company or any Affiliate for any reason prior to the Vesting Date with
respect to any of the RSUs granted hereunder, such RSUs held by Grantee shall be
automatically forfeited by the Grantee as of the date of termination. (The date
of any such termination of the Grantee’s employment or service is referred to in
this Agreement as the “Termination Date.”) Neither the Grantee nor any of the
Grantee’s successors, heirs, assigns or personal representatives shall have any
rights or interests in any RSUs that are so forfeited.
(ii)Death or Disability. Notwithstanding the foregoing clause (i), in the event
of a termination of the Grantee’s employment due to the Grantee’s death or
Disability (as defined in the Plan) that occurs prior to the Vesting Date, the
RSUs shall become fully vested and non-forfeitable as of the date of the
Grantee’s death or disability. Any RSUs that vest pursuant to this clause (ii)
shall be paid as soon as practicable after (and in no case more than
seventy-four days after) the Termination Date.
(f)Corporate Change in Control. In the event of a Corporate Change of Control or
Corporate Transaction (each as defined in the Plan) prior to the Vesting Date
and while the Grantee remains employed by the Company or its Affiliate, the RSUs
shall become fully vested and non-forfeitable as of the date of the Corporate
Change in Control or Corporate Transaction. Any RSUs that vest pursuant to this
clause (f) shall be paid as soon as practicable after the Corporate Change in
Control or Corporate Transaction (and in no case more than seventy-four days
after).
(g)Dividend Equivalent Rights. In the event that any dividends are paid on
shares of Common Stock during the term hereof, the Grantee shall be credited
with dividend equivalent rights in respect of the dividends paid on the shares
of the Common Stock subject to the RSUs hereunder. Such dividend equivalent
rights will accumulate and shall be paid in cash by the Company on the same date
on which the RSU from which the dividend equivalent right is derived is paid,
subject to the terms hereof. All such dividend equivalent rights shall be
subject to the same vesting requirements that apply to the RSUs from which the
dividend equivalent rights are derived.
(h)Payments to “Specified Employees” Under Certain Circumstances.
Notwithstanding the provisions of Section 2(d), Section 2(e), Section 2(f) and
Section 2(g) hereof, if the Grantee is deemed a “specified employee” (as such
term is described in Section 409A of the Code and the treasury regulations
thereunder (the “Code”)) at a time when such Grantee becomes eligible for
payment upon a “separation from service” with the Company or any of its
Affiliates, to the extent required to avoid taxation under Section 409A of the
Code, such payments shall be made to the Grantee on the date that is six (6)
months following such “separation from service,” or upon the Grantee’s death, if
earlier.
(i)Income Taxes. The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise with respect to the
RSUs granted under this Agreement. The Grantee shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes or social
insurance contributions required by law to be withheld with respect to the RSUs
no later than the date of the event creating such tax liability. The Grantee may
satisfy the foregoing requirement by making a payment to the Company in cash or,
in the Committee’s discretion, such amount and any applicable Greater Amount may
be paid in whole or in part by electing to have the Company retain the Grantee’s
Shares, with the retained Shares having a value equal to the amount of tax to be
so withheld. Such Shares shall be valued at their Fair Market Value on the date
of retention or delivery.
Section 3.Miscellaneous
(a)Notices. Any and all notices, designations, consents, offers, acceptances and
any other communications provided for herein shall be given in writing and shall
be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.
(b)No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the Company
or any Affiliate or shall interfere with or restrict in any way the right of the
Company or any Affiliate, which is hereby expressly reserved, to remove,
terminate or discharge the Grantee at any time for any reason whatsoever, with
or without cause and with or without advance notice.
(c)Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan. In the
event of a conflict or ambiguity between any term or provision contained herein
and a term or provision of the Plan, the Plan will govern and prevail. The
construction of and decisions under the Plan and this Agreement are vested in
the Committee, whose determination shall be final, conclusive and binding upon
the Grantee.
(d)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.


2

--------------------------------------------------------------------------------





(e)Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
(f)Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.
(g)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.
(h)Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of Iowa.
(i)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(j)Recoupment. Notwithstanding any other provision herein, any recoupment or
“clawback” policies adopted by the Committee and applicable to equity awards
shall apply to the Award and any Shares that may be issued in respect of the
Award to the extent the Committee designates the policy as applicable to the
Award at the time the policy is adopted.
(k)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
By Grantee’s signature and the signature of the Company’s representative below
this Agreement shall be deemed to have been executed and delivered by the
parties hereto as of the Date of Grant.


AMERICAN EQUITY INVESTMENT LIFE
HOLDING COMPANY
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
[NAME]
 



3